 TRIANGLE SUPER DOLLAR MARKETTriangle Super DollarMarket and Retail ClerksUnion,Local No.31,RetailClerksInternationalAssociation,AFL-CIO-CLC, Petitioner.Case 8-RC-10156June 30, 1976DECISION AND ORDER DIRECTINGHEARING403reverse the Regional Director in his conclusions withrespect to Objection 2, set aside the election, and runanother election.iThe election was conductedpursuantto a Stipulationfor CertificationUpon Consent Election The tally was 16 for, and 24against,the Petitioner,there were3 challenged ballots2 ThePetitioner's exceptionto theRegional Director's findings and rec-ommendationswith respect to Objection2 raises no substantial issues offact or law which would warrant reversal of theRegional Director's findingsand recommendation,or would requirea hearingBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOPursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, athree-member panel has considered objections to anelection held on December 26, 1975,' and the Re-gional Director's Report recommending dispositionof same, the relevant portions of which are attachedas Appendix A. The Board has reviewed the recordin light of the exceptions and brief, and herebyadopts the Regional Director's findings and recom-mendations.2ORDERIt is hereby ordered that a hearing be held before aduly designated Hearing Officer for the purpose ofreceiving evidence to resolve the issues raised by thePetitioner's Objection 3.IT IS FURTHER ORDERED that the Hearing Officerdesignated for the purpose of conducting such hear-ing shall prepare and cause to be served on the par-ties a report containing resolutions of credibility ofwitnesses, findings of fact, and recommendations tothe Board as to the disposition of said objection.Within 10 days from the date of issuance of suchreport, either party may file with the Board in Wash-ington, D.C., eight copies of exceptions thereto. Im-mediately upon the filing of such exceptions, the par-ty filing the same shall serve a copy thereof on theother party and shall file a copy with the RegionalDirector. If no exceptions are filed thereto, the Boardwill adopt the recommendations of the Hearing Offi-cer.IT IS FURTHER ORDERED that the above-entitled mat-ter be, and it hereby is, referred to the Regional Di-rector for Region 8 for the purpose of conductingsuch hearing, and that the said Regional Director be,and he hereby is, authorized to issue notice thereof.MEMBER FANNING dissenting:For reasons which I have expressed in my dissentinSteadman Wholesale Distributors, Inc., a Division ofMalone & Hyde, Inc.,203 NLRB 302 (1973), I dissentfrom my colleagues' decision in this case. I wouldAPPENDIX AObjection No. 2The gravamen of this objection is the Petitioner'sclaim that a sample ballot contained on a piece ofcampaign literature distributed by the Employer toits employees violated the Board's policy as enuncia-ted inAllied Electric Products, Inc.,109 NLRB 1270(1954).The investigation disclosed that on December 26,1975, the Employer distributed paychecks to its em-ployees. Attached to each paycheck stub was a redleaflet entitled"TriangleMarket, Inc.," a[facsimile]of which is attached hereto as Exhibit A.InAllied Electric Products, Inc., supra,the Boardstated at 1272, "The reproduction of a document thatpurports to be a copy of the Board's official secretballot, but which in fact is altered for campaign pur-poses, necessarily, at the very least, must tend to sug-gest that the material appearing thereon bears thisAgency's approval."The Board further stated in this decision ". .Upon consideration, the Board has decided that inthe future it will not permit the reproduction of anydocument purporting to be a copy of the Board'sofficial ballot, other than one completely unalteredin form and content and clearly marked sample onits face, and upon objection validly filed, will setaside the results of any election in which the success-ful party has violated this rule."InStratfordFurnitureCorporation and FutorianManufacturing Company,116 NLRB 1721 (1956), theBoard upheld the Regional Director's recommenda-tion to overrule an objection based on a leaflet whichreproduced only that portion of the ballot containingthe instructions "Mark an `X' in the square of yourchoice." the proposition "Do you wish to be repre-sented for the purpose of collective bargaining by-UPHOLSTERERS' INTERNATIONAL UNIONOF NORTH AMERICA, AFL-CIO jointly?" andthe "Yes" and "No" boxes. In that matter the Re-gional Director determined that the reproduction ofthis particular section of the Board's official ballotwas not a violation of Board policy in that the repro-225 NLRB No. 43 404DECISIONSOF NATIONALLABOR RELATIONS BOARDduction did not amount to, nor purport to be, a copyof the Board'sofficial ballot within the meaning oftheAllied Electric Productsdecision.InStedmanWholesale Distributors,a Division ofMalone & Hyde, Inc.,203 NLRB 302, the Boardfound merit to the employer's exceptions to the Re-gional Director's report.The employer therein con-tended that the ballot in question did not constitute areproduction of the Board's official ballot within theAllied Electric Productsrule because the representedballot omitted any reference to the"United StatesGovernment,""National Labor Relations Board,""Official Secret Ballot"and "Board Agent."The ballot in that matter contained the following:"Do you wish to be represented for the purposes ofcollectivebargainingby:Teamsters,ChauffeursWarehousemen Industrial&AlliedWorkers & Help-ers, Local Union No. 920,"and "Mark and`X' in thesquare of your choice,"and the "Yes"and "No"boxes beneath.The "No" box appeared with an "X"in it and an arrow pointing to it from the words "Tovote against the Union,mark an `X' in the `No'square on the right hand side."Inasmuch as the reproduction of a ballot in theinstant matter is substantially the same as the form ofthe ballot described inStratford Furniture Corpora-tion,supra,andStedman Wholesale Distributors, Inc.,supra,I conclude that the Employer's campaign leaf-let as a whole does not purport to be a copy of theBoard's official ballot and does not suggest that theUnited States government or this Agency urges avote on behalf of the Employer.I find, therefore, thatObjection No. 2 is without merit and I shall recom-mend that it be overruled.Objection No. 3The Petitioner asserts in this objection that duringthe critical period,head cashier Janet Hill acting asan agent of the Employer stated to several employeesthat if the Union got in she(Hill) would have to beharder on the employees and that one of the employ-ees to whom she was speaking would be terminated.The Petitioner further alleges that Hill stated to an-other employee that there would be lay-offs of em-ployees or a cut in hours if the Union was successful.The Petitioner further contends that produce man-ager Job Stagner told employees that the part-timeemployees would eventually be laid-off if the Uniongot in,and told an employee that that employee wasvoting for his job.Also the Petitioner alleges thatassistant grocery manager Gordon Van Meter statedto employees that the store couldn'tafford to paypart-time help and the three least senior cashiers andcarryoutswould probably be laid-off for severalmonths. In addition he is alleged to have stated thatthe store would be a different place if the Union wasvoted in and the employees would constantly havesomeone lookingover theirshouldersif the Unionwas voted in.The PetitionerallegesthatHill, Stagner and VanMeter are agentsof the Employer.The investigationrevealed that Hill, Stagnerand VanMeter were in-cluded on theExcelsiorlist submittedby the Em-ployer forthe election,and that neitherHill nor VanMeter waschallenged by either party at theelection.Stagner was challenged at the electionby the Peti-tioner as an alleged supervisor.During theinvestigation the Petitioner assertedthatHill,Stagner,and Van Meterwere not supervi-sors, but nevertheless were agentsof the Employer.The Employerasserts that none of the three individu-als are supervisors.However,employees testified thatHill, Stagner,and Van Meterpossess certain indiciaof supervisory authority.The investigationrevealed thatJanetHill and JobStagner havenot hired, dischargedor promoted em-ployees,or granted wage increases to employees, butthey havescheduledwork hours,trained new em-ployees,granted time-off, and haveoccasionally han-dled certain employee complaints regarding scheduleconflicts,and have committed the Employer's creditfor purchasesof supplies.Hill and Stagner statedthat theydo have a degree of latitude in making deci-sions,related to employee laborrelationsmatters,but claim that these decisions are subject to reviewby the co-owners,Robert Belland Clair Weeder. Theco-ownerscontend thatboth individuals have beengiven certainsupervisoryfunctions to perform, butthat theydo not consider them to be supervisors.Rather,the Employerconsidersthem to be merelytrusted andlong term employeeswho by virtue oftheir seniorityassist the owners.Employeestestified,however,that theyconsider Hill and Stagner to betheir"bosses"withsignificantcontrol over their dai-lywork routine. Employeesalso testified that Hilland Stagner direct them in their work,have grantedthem time-off when ill,and have madework sched-ule changes upon request without consulting eitherBell or Weeder.The investigation revealed that Gordon Van Meterhas not hired,discharged,promoted or granted wageincreasesto employees,but isviewed by the employ-ees asthird in the supervisory hierarchyunder Weed-er and Bell. Weeder and Bell stated thatwhen theyare not present in the store,Van Meteris in chargebecause he is the most senior employee and has aworking knowledgeof thestore operation.Van Metertestified that he conducts initial em-ployment interviews and forwards a recommenda-tion thereon to the owners.Van Metertestified heevaluatesthe work of 12 to 14 employees,however, TRIANGLE SUPER DOLLAR MARKEThe contends Weeder and Bell make all of the finaldecisions on any of his recommendations. Van Meteralso testified that he has sent employees home fordisciplinary reasons pending the owners' decisionconcerning the alleged employee misconduct. As doHill and Stagner, Van Meter schedules the hours ofwork for employees in his area, including carryoutand stock personnel. Bell and Weeder testified thatVan Meter's authority stems from his long service forthe Employer and he is not considered to be a super-visor by the Employer.Inasmuch as the testimony of the parties and thevarious witnesses varies materially as to the duties ofHill, Stagner and Van Meter and the extent of theiralleged supervisory authority, the issue of the em-ployee status of these three individuals cannot be de-terminedex parse.InDelchamps, Inc.,210 NLRB 179 (1974), theBoard granted the employer's Request for Review tothe Regional Director's Supplemental Decision. Thecase was remanded to the Region to determine theemployment status of certain managers of the em-ployer at the time of the election and at the time thealleged objectionable conduct attributable to themoccurred.Because this matter raised substantial and materialissues of fact and credibility which cannot be re-solved in anex parseinvestigation, I shall recom-mend that the issues raised by this objection be re-solved at a hearing as set forth below.TRIANGLE MARKET, INC.TO:All EmployeesFROM:Bob and Clair405THIS IS ONLY A SAMPLE BALLOT. WHEN YOU GOTO VOTE, THE OFFICIAL BALLOT WILL BE HAND-ED TO YOU BY THE N.L.R.B. REPRESENTATIVEAT THE ELECTION ON FRIDAY. I HOPE YOU WILLGIVE ME YOUR VOTE OF CONFIDENCE SO WECAN CONTINUE TO PULL TOGETHER...BE RIGHTFOR CERTAIN EMPLOYEES OFDo you wish to be representedfor purposes of collectivebargaining byMARK AN "X" IN THE SQUARE OF YOURCHOICE0Exhibit A